DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 38 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Amended Claim 38 recites a pet treat comprising a chew stick having “an elongate central axis” along with its previously claimed stick-shaped appearance. Applicant’s originally filed specification does not recite such a limitation, although it does provide support for an elongate shape or elongated stick-shaped chew. Therefore, to the extent that the “central axis” limitation may connote another meaning in the art, such a limitation constitutes new matter. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19, 20, 26-37, 41 and 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended Claim 19 now recites “one or more portions” and also recites “wherein the pet treat comprises “at least two portions”. Therefore, it is unclear which limitation is limiting and if one or more or at least two portions are required by the claim.
Claim 36 is rendered indefinite in light of the amendment to Claim 19, as Claim 36 recites “the plurality of the portions” and amended Claim 19 recites one or more portions, therefore not requiring a plurality of portions. Therefore, the metes and bounds of the claim are indefinite.
Claim 41 still recites “the at least two portions” in line 2 of the claim. There is insufficient antecedent basis for this limitation in the claim.
Claim 43 recites the limitation "the meat base” in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19, 20, 27, 30-37 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (U.S. Patent Application No. 2009/0004338) in view of Tepper (U.S. Patent Application No. 2004/0126462), and Greenberg (U.S. P. N. 5,635,237), all previously made of record.
Regarding amended Claims 19, 20, 27, 30, 32, 35-37, Anderson teaches a pet treat comprising a meat mixture including one or more auxiliary ingredients, formed into portions, and at least one strip comprising rawhide shaped into a chew stick, as Anderson teaches a rawhide stick with attached beef jerky (Ex. 3 and Figure 3), and teaches ingredients comprising meat such as beef liver and beef and caramel color and other ingredients formed into a mixture, where the meat mixture is positioned in one portion on an external surface of the chew stick, thereby forming a pet treat, (Paragraphs 53-59 and Figure 3). Anderson teaches a “rawhide stick with attached beef jerky” (Paragraph 12), therefore teaching the one portion disposed on the outside or outer surface of the chew stick.
Anderson teaches the rawhide strip was formed by taking bleached 5mm strips, and die cutting 6”x2” strips, and also teaches the rawhide fraction can take many different shapes including a rolled rope or a knotted bone shape, and teaches where the rolled rope is very thin (Paragraph 12), therefore reading on or rendering obvious the claimed limitation of the stick-shaped appearance with a substantially uniform circumference along the length of the stick and the amended limitation of the chew stick having an elongate central axis, in light of the above disclosure. It is noted that Applicant does not define or limit what is meant by a “stick-shape”. It is also noted in the specification where Applicant discusses the elongated stick-shaped appearance, it is disclosed that the raw hide can be twisted to form the previously mentioned shape (Paragraph 24). Therefore, the Examiner cannot ascertain a significant difference between the shape of Applicant’s chew stick and that taught in the art. Therefore, a rawhide sheet formed into a stick shaped appearance would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in light of the above teachings of Anderson. It is also submitted that the particular shape would appear to constitute a design choice that would have been within the purview of one of ordinary skill in the art at the time that the invention was made, absent persuasive evidence that a particular configuration was significant, in light of the above teachings of the prior art, and in light of the fact that the particular shape would not appear to materially affect the function of the component. See MPEP 2144.04 IVB.
Anderson teaches the rawhide chew stick is prepared and prepared into a variety of shapes (Anderson, Paragraph 30, Figures 2 and 3), such as a stick, bone shape or knot, where the knot reads on twisting (Anderson, Fig.2) and teach bleaching hide but do not teach that the pet treat comprise at least two portions, or at least three portions posited substantially equal distance from an adjacent portion, where the chew stick is treated with an anti-mold solution, or where the anti-mold solution comprises a potassium sorbate solution prior to forming said chew stick.
Tepper teaches dried rawhide shapes with attached meat portions for pet treats and teaches soaking the hide prior to shaping (Para 51). However, Tepper teaches similar meat portion/rawhide chew stick configuration as Anderson and teaches multiple meat portions adhered to the rawhide chew stick, for example 3 or 4 meat portions positioned substantially equal distance from each other on a simulated dog bone (Fig. 5 and 9). Therefore, the claimed pet treat comprising at least two or three portions positioned as claimed would have been obvious in light of the teachings of Tepper and the fact that Tepper teaches having multiple meat portions on a rawhide bone shaped product as desired and depending on the size of the rawhide bone (Para 37 and 58). Tepper teaches the multiple meat portions can have same or different flavorings including the claimed types of meat (Para 46 and 39). Therefore, the claimed multiple meat portion configuration comprising portions with same or different meat mixture formulation would have been obvious in light of the teachings of Tepper and the fact that Tepper teaches having multiple meat portions on a rawhide bone shaped product as desired and depending on the size of the rawhide bone (Para 37 and 58). Increasing the number of meat portions on a rawhide stick would have been well within the skill of one of ordinary skill in the art in light of the above teachings of the prior art and would not expect to amount to a patentable distinction. Furthermore, it has been held that “mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04 VIB.
In addition, Greenberg teaches making pet treats using rawhide and teaches K sorbate can be used as wet ingredients for processing rawhide as a mold inhibitor (Col 8, lines 10-15). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to ensure the rawhide is soaked in potassium sorbate solution prior to forming the chew stick in light of teachings of prior art in order to prepare rawhide pet treats having enhanced microbiological safety.
Regarding Claims 31, 33, and 34, Anderson in view of Tepper and Greenberg may not specifically teach using two sheets to prepare one rawhide section but teaches the rawhide section can be made of a variety of animal hides such as cows, pigs, water buffalo, and other such livestock (Anderson, Paragraph 4) and can be made into various shapes such as a stick, bone shape or knot, where the knot reads on twisting (Anderson, Fig.2). While Anderson in view of Tepper and Greenberg may not specifically teach where two rawhide sheets from a different animal source, since Anderson in view of Tepper and Greenberg teaches using various animal hides, the use of two different ones together would have been obvious to one of ordinary skill in the art. Therefore, the use of multiple rawhide sheets twisted together or in another configuration in the preparation of the rawhide shape such as a bone or other shape would have been obvious to one of ordinary skill in the art and would constitute a design choice on the part of one of ordinary skill in the art.
Regarding amended Claim 37, Anderson in view of Tepper and Greenberg are taken as cited above and are deemed to teach the limitation of a lollipop form in light of the chew stick configuration discussed previously.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson (U.S. Patent Application No. 2009/0004338) in view of Tepper (U.S. Patent Application No. 2004/0126462), and Greenberg (U.S. P. N. 5,635,237), and further in view of Ortiz (U.S. Patent Application No. 2012/0237648), all previously made of record.
Regarding amended Claim 26, Anderson in view of Tepper and Greenberg is relied upon as above in the rejection of amended Claim 19 and teaches the pet treat with a meat portion on a rawhide bone or other shape but do not specifically teach where the one or more portions comprise grooves on the outer surface of one or more of the portions. 
Ortiz teaches the desirability of humans to treat their pets by feeding them higher quality food and teaches the importance of visual aesthetic of pet food for owners (Para 3 and 4). Ortiz teaches preparing meat products for pets that have enhanced visual appeal by preparing meat based pet foods having a grilled appearance that allow the pet food to mimic the look of human grade meat that has been grilled at home (Para 10) by grilling the meat product on a grill, thereby obtaining grill marks (Paragraph 14) and it is submitted that such grilling surface will result in grooves or indentations on the meat. Therefore, the presence of grooves on the outer surface of the pet treat portions to simulate grilled meat would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the reasons taught by the prior art and the desirability to provide pets with pet foods having a grilled appearance.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable
over Anderson (U.S. Patent Application No. 2009/0004338) in view of Tepper (U.S. Patent Application No. 2004/0126462), and Greenberg (U.S. P. N. 5,635,237), all previously made of record, and further in view of Dunton et al. (USPA 2014/0261231).
Regarding amended Claim 28, Anderson in view of Tepper and Greenberg are relied upon as above in the rejection of amended Claim 27 but do not specifically teach the concentration of potassium sorbate.
Dunton teaches of pet products with oral care properties and teaches a pet chew including various flavoring ingredients including various meats, humectants, and preservatives such as potassium sorbate to act as a mold inhibitor (Paragraph 17) and teaches that preservatives can be present in the composition in an amount of 0.1 to 0.2% by weight (Paragraph 18). While Dunton does not teach this amount of potassium sorbate as a solution in which the rawhide section is soaked, it does provide a general amount of potassium sorbate effective as a mold inhibitor, thereby providing a reasonable place to start for a concentration of potassium sorbate to use in a solution in which the rawhide section is soaked, which is a concept taught in the prior art. Therefore, it would have been obvious to one of ordinary skill in the art to have considered the teachings of Dunton while formulating a concentration of potassium sorbate to be used as a mold inhibitor in the animal chew art.

Claims 29, 38-41 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (U.S. Patent Application No. 2009/0004338) in view of Tepper (U.S. Patent Application No. 2004/0126462), and Greenberg (U.S. P. N. 5,635,237), and further in view of Mohilef (U.S.P.N. 5,897,893), both previously made of record.
Regarding amended Claim 29, Anderson in view of Tepper and Greenberg teaches a meat portion adhered to a stick of dried rawhide, and teaches where the pet treat can be made in the shape of a bone or other shape, and also teaches a dried meat fraction such beef jerky that is applied to the rawhide, as set forth above, but do not specifically teach where the one or more portions are wrapped around the chew stick.
Mohilef teaches a pet treat resembling a dog bone comprising meat portions (referred to as the outer layer) wrapped around a solid dry bone-like material (Col. 2, lines 35-40) and teaches that animals enjoy chewing on bones (Column 1, lines 20-25). Mohilef teaches the solid dry bone-like material can be rawhide (Column 2, lines 60-65) and teaches the outer layer needs to be palatable to an animal and has to substantially conform to the bone-like material and surrounds the bone-like material and that one or more layers can be used and can be configured to surround the outer surface of the bone core or cover only a portion of the length such that the bone-like material can be partially exposed (Column 3, lines 5-30). Mohilef teaches the meat portion can be dried beef jerky type product (Column 3, lines 35-45 and Example 2) and teaches slipping an outer layer around the bone core and then drying the product (Column 4, lines 15-40).  Therefore, in this way, Mohilef teaches wrapping or surrounding the meat portions around a solid dry-bone-like material that can be rawhide, where the meat portions can surround the entire circumference of the chew stick and cover the entire outer surface of the chew stick. 
Since Anderson in view of Greenberg and Tepper teaches a solid chew pet treat comprising meat portions attached, it would have been obvious to vary the positioning of the meat portion to have it wrapped around the solid and dry rawhide interior in order to further simulate a bone with meat attached in order to be a desirable pet treat for animals, as taught by Mohilef.
Regarding amended Claims 38-41, and 43, Anderson in view of Tepper and Greenberg are taken as cited above in the rejection of amended Claim 19 and in combination teach a pet treat comprising a meat mixture formed into portions, and at least one strip comprising rawhide shaped into a chew stick, as Anderson teaches a rawhide stick with attached beef jerky (Ex. 3 and Figure 3), and teaches ingredients comprising meat such as beef liver and beef and caramel color and other ingredients formed into a mixture, positioning one portion on an external surface of the chew stick, thereby forming a pet treat, and drying the pet treat (Paragraphs 53-59 and Figure 3). Tepper is taken as cited above for rendering obvious the claimed limitations of the there being at least two portions and where the meat mixture comprises the claimed components and where the portions comprise a meat mixture comprising the same or different meat mixture formulation.
Anderson teaches a “rawhide stick with attached beef jerky”, therefore teaching the one portion disposed on the outside surface of the chew stick, and teaches the rawhide strip was formed by taking bleached 5mm strips, and die cutting 6”x2” strips, and also teaches the rawhide fraction can take many different shapes including a rolled rope or a knotted bone shape, and teaches where the rolled rope is very thin (Paragraph 12), therefore reading on or rendering obvious the claimed limitation of the stick-shaped appearance with a substantially uniform circumference along the length of the stick and the amended limitation of the chew stick having an elongate central axis, in light of the above disclosure. It is noted that Applicant does not define or limit what is meant by a “stick-shape”. It is also noted in the specification where Applicant discusses the elongated stick-shaped appearance, it is disclosed that the raw hide can be twisted to form the previously mentioned shape (Paragraph 24). Therefore, the Examiner cannot ascertain a significant difference between the shape of Applicant’s chew stick and that taught in the art. Therefore, a rawhide sheet formed into a stick shaped appearance would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in light of the above teachings of Anderson. It is also submitted that the particular shape would appear to constitute a design choice that would have been within the purview of one of ordinary skill in the art at the time that the invention was made, absent persuasive evidence that a particular configuration was significant, in light of the above teachings of the prior art, and in light of the fact that the particular shape would not appear to materially affect the function of the component. See MPEP 2144.04 IVB. Mohilef is taken as cited above for the obivousness of wrapping the meat portions around the circumference of the chew stick, as Mohilef teaches the meat portion can be dried beef jerky type product (Column 3, lines 35-45 and Example 2) and teaches slipping an outer layer around the bone core and then drying the product (Column 4, lines 15-40).  Therefore, in this way, Mohilef teaches wrapping or surrounding the meat portions around a solid dry-bone-like material that can be rawhide, where the meat portions can surround the entire circumference of the chew stick and cover the entire outer surface of the chew stick. 
Since Anderson in view of Tepper and Greenberg teaches a solid chew pet treat comprising meat portions attached, it would have been obvious to vary the positioning of the meat portion to have it wrapped around the entire surface of a solid and dry rawhide interior in order to further simulate a bone with meat attached in order to be a desirable pet treat for animals, as taught by Mohilef.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19, 20, 26-41 and 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-10 of U.S. Patent No. 10,842,170. Although the claims at issue are not identical, they are not patentably distinct from each other because the granted patent recites claims to a process of making a pet treat which produces a pet treat which is the same as what is claimed in the instant claims. Therefore, the process claims recited in the patent render obvious the product claims recited in the instant application. 

Response to Arguments
The Examiner acknowledged Applicant’s amendment to the specification. The claim objections are withdrawn in light of Applicant’s amendments to the claims. The Examiner is maintaining the rejection of Claim 38 because Applicant’s specification simply does not provide support for the limitation of “an elongate central axis”. The claim already recites a stick-shaped appearance, which is similar to having “an elongate central axis”. The rejection of Claim 42 is withdrawn as the claimed was cancelled. The prior art rejection has been amended in light of Applicant’s claim amendments made. The ODP rejection is maintained because it was not directly argued or challenged by Applicant. Applicant's arguments filed 9/27/2022 have been fully considered but they are not persuasive. Applicant merely states that the Applicant disagrees with the Examiner’s rejections but does not specifically address or challenge the specific prior art rejection set forth. Therefore, the office action is made final and deemed proper at this time.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA A WATTS whose telephone number is (571)270-7368. The examiner can normally be reached Monday-Friday. 9am-3pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENNA A. WATTS
Primary Examiner
Art Unit 1791



/JENNA A WATTS/Primary Examiner, Art Unit 1791                                                                                                                                                                                                        12/1/2022